Opinion

Per Curiam:
This is the third suit plaintiff has filed because of his discharge in 1920 as a postal employee. His other suits were dismissed on demurrer or on motion to *645dismiss because filed too late. Defendant files a similar motion to dismiss this one. Obviously this must be done.
Plaintiff waited too long before bringing his first and second suits (68 C. Cls. 222; 87 C. Cls. 270). His case, unlike some other things,-has not improved with age. It has long since been barred by the lapse of time. His petition will be dismissed.